                         Case Judgment
   AO 245C (Rev. 09/19) Amended 2:19-cr-00299-MHT-WC
                                       in a Criminal Case               Document 45 Filed 04/21/20 (NOTE:
                                                                                                    PageIdentify
                                                                                                          1 of Changes
                                                                                                                 8     with Asterisks (*))
                        Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                        __________ DistrictofofAlabama
                                                            Middle District     __________
                                                                               )
                 UNITED STATES OF AMERICA
                                                                               )
                                                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                   BARNEY CLARENCE KNOTTS                                      )   Case Number: 2:19cr299-01-MHT
                                                                               )   USM Number: 17869-002
   Date of Original Judgment:             1/27/2020                            )   Stephen P. Ganter
                                          (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                              Two of the Indictment on September 19, 2019
   G pleaded nolo contendere to count(s)
       which was accepted by the court.
   G was found guilty on count(s)
       after a plea of not guilty.
   The defendant is adjudicated guilty of these offenses:
   Title & Section ?               Nature of Offense                                                           Offense Ended                Count
   18 USC 2252A(a)(5)(B)           Possession of Child Pornography                                             3/23/2017                   2

   and (b)(2)


          The defendant is sentenced as provided in pages 2 through                8         of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   ✔ Count(s) One of the Indictment
   G                                                G✔ is G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                              4/21/2020
                                                                                   Date of Imposition of Judgment

                                                                                                          /s/ Myron H. Thompson
                                                                                   Signature of Judge
                                                                                      MYRON H. THOMPSON                     U.S. DISTRICT JUDGE
                                                                                   Name and Title of Judge
                                                                                                                4/21/2020
                                                                                   Date




                                                                                                             This page is always included when printing.
Print this page now         Reset this page
    AO 245C (Rev. 09/19) Case
                         Amended2:19-cr-00299-MHT-WC
                                  Judgment in a Criminal Case      Document 45 Filed 04/21/20 Page 2 of 8
                         Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2         of     8
    DEFENDANT: BARNEY CLARENCE KNOTTS
    CASE NUMBER: 2:19cr299-01-MHT

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of :
    120 Months.



    ✔
    G      The court makes the following recommendations to the Bureau of Prisons:
           The court recommends that the defendant be designated to a facility where sex-offender treatment is available.




    ✔
    G      The defendant is remanded to the custody of the United States Marshal.

    G      The defendant shall surrender to the United States Marshal for this district:
           G     at                                 G    a.m.      G    p.m.      on                                       .

           G     as notified by the United States Marshal.

    G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           G     before 2 p.m. on                                            .

           G     as notified by the United States Marshal.

           G     as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
    I have executed this judgment as follows:




           Defendant delivered on                                                        to

    at                                                   with a certified copy of this judgment.




                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                               DEPUTY UNITED STATES MARSHAL




                                                                                                                   Include this page when printing?
Print this page now       Reset this page                                                                                          Yes          No
   AO 245C (Rev. 09/19) Case
                        Amended2:19-cr-00299-MHT-WC
                                 Judgment in a Criminal Case      Document 45 Filed 04/21/20 Page 3 of 8
                        Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page     3       of         8
  DEFENDANT: BARNEY CLARENCE KNOTTS
  CASE NUMBER: 2:19cr299-01-MHT
                                                       SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release for a term of :
   Life




                                                   MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
  4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
  5.   ✔
       G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.   ✔
       G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                                                                                                                  Include this page when printing?
Print this page now        Reset this page                                                                                      Yes            No
    AO 245C (Rev. 09/19) Case
                         Amended2:19-cr-00299-MHT-WC
                                  Judgment in a Criminal Case       Document 45 Filed 04/21/20 Page 4 of 8
                         Sheet 3A — Supervised Release
                                                                                                            Judgment—Page      4         of    8
    DEFENDANT: BARNEY CLARENCE KNOTTS
    CASE NUMBER: 2:19cr299-01-MHT

                                        STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
          time frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
          the court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
          to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
          was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
          tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.

    Defendant's Signature                                                                                     Date




                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                        Yes         No
    AO 245C (Rev. 09/19) Case
                         Amended2:19-cr-00299-MHT-WC
                                  Judgment in a Criminal Case   Document 45 Filed 04/21/20 Page 5 of 8
                         Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                 Judgment—Page       5         of      8
    DEFENDANT: BARNEY CLARENCE KNOTTS
    CASE NUMBER: 2:19cr299-01-MHT

                                       SPECIAL CONDITIONS OF SUPERVISION
     1. The defendant shall provide the probation officer any requested financial information.

     2. The defendant shall not obtain new credit without approval of the court unless in compliance with the payment schedule.

     3. The defendant shall participate in a program approved by the United States Probation Office for the treatment and
     monitoring of sex offenders, to include polygraph testing if determined necessary by the treatment provider and/or the
     supervising probation officer.

     4. The defendant shall have no contact with children under the age of 18, and will refrain from entering into any placew
     here children normally congregate, without the written approval of the court or his supervising probation officer.

     5. The defendant shall have no direct or indirect contact with the victims in this case.

     6. The defendant shall not possess any form of sexually stimulating or sexually oriented material or pornography depicting
     children under the age of 18. The defendant shall not enter any location where such pornography or erotica is madea
     vailable specifically for accessing, purchasing or viewing.

     7. The defendant shall not possess or use a computer or any device with internet access; except that he may, with the
     approval of the probation officer, use a computer in connection with obtaining and engaging in authorized employment.
     The defendant shall consent to third-party disclosure to any employer or potential employer, concerning any
     computer-related restrictions that are imposed on him.

     8. The defendant can have access to a cellular phone without internet access, as authorized by his supervising probation
     officer.

     9. The defendant shall submit his person, and any property, house, residence, vehicle, papers, computer, or other
     electronic communications or data storage devices or media, and effects to search at any time, with or without a warrant,
     by any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of supervised
     release or unlawful conduct, and by any probation officer in the lawful discharge of the officer's supervision functions.




                                                                                                          Include this page when printing?
Print this page now       Reset this page                                                                                Yes           No
                        Case 2:19-cr-00299-MHT-WC
   AO 245C (Rev. 09/19) Amended  Judgment in a Criminal Case       Document 45 Filed 04/21/20 Page 6 of 8
                        Sheet 5 — Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment — Page        6     of          8
   DEFENDANT: BARNEY CLARENCE KNOTTS
   CASE NUMBER: 2:19cr299-01-MHT
                                             CRIMINAL MONETARY PENALTIES
       The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment            Restitution                   Fine                 AVAA Assessment*             JVTA Assessment**
   TOTALS           $ 100.00             $ 9,000.00                  $                    $                            $


   G The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

   ✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
   G
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

   Name of Payee                            Total Loss***                       Restitution Ordered                    Priority or Percentage
    "Marueen" from Lighthouse                                                   $3,000.00
    1 Series



    "Pia" from the Sweet White Sugar                                            $3,000.00

    Series



    "Tara" Series                                                               $3,000.00




   TOTALS                           $                         0.00          $                  9,000.00


   G    Restitution amount ordered pursuant to plea agreement $

   G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   ✔
   G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
        ✔ the interest requirement is waived for
        G                                              G fine         ✔ restitution.
                                                                      G
        G the interest requirement for the      G fine        G restitution is modified as follows:


   * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
   ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.



                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                       Yes              No
                        Case 2:19-cr-00299-MHT-WC
   AO 245C (Rev. 09/19) Amended  Judgment in a Criminal Case       Document 45 Filed 04/21/20 Page 7 of 8
                        Sheet 6 — Schedule of Payments                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      7      of         8
   DEFENDANT: BARNEY CLARENCE KNOTTS
   CASE NUMBER: 2:19cr299-01-MHT

                                                     SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A    ✔ Lump sum payment of $
        G                                 9,100.00           due immediately, balance due

             G not later than                                     , or
             ✔ in accordance with G C,
             G                                    G D,      G     E, or    ✔ F below; or
                                                                           G
   B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
   C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

   D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

   E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F    ✔ Special instructions regarding the payment of criminal monetary penalties:
        G
              All criminal monetary payments shall be paid to the Clerk, United States District Court, 1 Church Street,
              Montgomery, AL 36104.




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
   Inmate Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




   G Joint and Several
        Case Number
        Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
        (including defendant number)                    Total Amount                       Amount                          if appropriate.




   G The defendant shall pay the cost of prosecution.
   G The defendant shall pay the following court cost(s):
   ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
   G
         (a) Acer VA70 laptop computer, s/n: NXM34AA00430501D087200, containing a Western Digital 500GB HDD, sn:
         WX61AC2W7600; and

   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
   fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
   and court costs.
                                                                                                                    Include this page when printing?
Print this page now        Reset this page                                                                                         Yes           No
                        Case 2:19-cr-00299-MHT-WC
   AO 245C (Rev. 09/19) Amended  Judgment in a Criminal Case   Document 45 Filed 04/21/20 Page 8 of 8
                        Sheet 6B — Schedule of Payments                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                        Judgment—Page       8     of          8
   DEFENDANT: BARNEY CLARENCE KNOTTS
   CASE NUMBER: 2:19cr299-01-MHT

                                        ADDITIONAL FORFEITED PROPERTY
     (b) Acer 5750 laptop computer, s/n: LXRL8020321373C10A1601, containing a Hitachi 500GB HDD, s/n: 52GMGS1D.




                                                                                                Include this page when printing?
Print this page now      Reset this page                                                                        Yes          No
